GOLDTHWAITE, J. —
The first question presented by the assignment of errors is, as to the allowance of interest made by the master upon the available debts specified in the *368assignment. No principle is better settled, than that it is the duty of a trustee of a chose in action, to take every necessary step, compatible with reasonable diligence, to meet the object of the trust (Caffrey v. Darby, 6 Ves. 488; Mucklow v. Fuller, Jac. 198; Powell v. Evans, 5 Ves. 839; Tebbs v. Carpenter, 1 Mad. 290; Lewis v. Copeland, 6 Beav. 486); and it is not sufficient for the trustee merely to apply for payment, but it is his duty to bring an action, if necessary, for the recovery of the amount.- — Lawson v. Copeland, 2 Bro. C. C. 156. With the exception of the notes on McKenzie, Price, Hugh Montgomery, Thomas J. Wright, and some few others, the claims assigned were under fifty dollars, and, indeed, by far the greater portion of them under twenty dollars ; and as the answer of McKenzie admits, that the debtors generally were residents of the district in which he resided, we think that by the exercise of ordinary diligence on his part, most of the available debts could have been realized within a year after the acceptance of the trust. There would, undoubtedly, be cases in which this result could not be accomplished ; but in the absence of any special cause, we see no good reason for allowing a longer period to collect from debtors who were solvent, and whose debts were due at the execution of the assignment, or on the first of January thereafter, as the accounts generally were.
The assignment requires the trustees to apply the proceeds of the claims, &c., assigned, to the payment of the debts of Royall, in equal proportions ; but 'the record shows, that every creditor of Royall, whose debts, so far as wo can learn, were a charge upon the trust fund, accepted the provisions of the assignment shortly after its execution; so that there was no necessity for McKenzie to retain the moneys in his hands, in order to ascertain these debts, after the expiration of the year. These debts were bearing interest; and it was not only the duty of the trustee, to proceed to collect, with all convenient diligence, the claims assigned, but to apply the funds collected to the payment of the creditors, in order to stop interest. There can be no definite rule to govern courts as to the charge of interest against trustees, but we think under all the circumstances of this case, equity requires that interest should be charged on the available assets from *369the time we have slated' — twelve months after the acceptance of the trust, with the exception of the notes on McKenzie. Under our own adjudications, where notes are due by trustees, the amount should be charged as cash in their hands from the time they are due (Childress v. Childress, 3 Ala. 750; Duffee v. Buchanan, 8 Ala, 27). As the demands to which the trust funds were to be applied were ascertained when the first note fell due, it was the duty of the trustee to apply such funds to the purpose of the trust; and failing to do so, he is properly chargeable with interest.
We think, also, the account should have been made up to the 30th of July, 1844, the balance then struck, and that'the complainant would be entitled to interest on such balance, if any was found in his favor. It was, as we have seen, the duty of the trustees, to have collected and applied the available assets to the payment of the trust debts within a reasonable time, and after the discharge of these debts, to have paid the surplus, if any, to Royall. This, however, was not done. More than twelve years had elapsed since the defendants had taken upon themselves the execution of the trust; and on the application of the cestui que trust, so far as the surplus was concerned, in July, 1844, an account was taken. It is true that Royall agreed, on McKenzie’s confessing judgment in favor of certain of the creditors, that the balance should stand over for future adjustment; but this agreement .does not affect the principle upon which the cesiuis que trust were entitled to interest. The time which had elapsed was sufficient, and more than sufficient, to have closed the assignment so far as the creditors were concerned ; and after satisfying their demands, and allowing a reasonable time to ascertain the state of accounts, the party entitled to the surplus, upon making application, was entitled to interest from the time of taking that account.
As to the Price debt: There is a good deal of conflict in the testimony as to the solvency of the debtor; but we think the evidence establishes the fact, that he had, at the time of the acceptance of the trust by McKenzie, property fully sufficient to pay the debt. It is clearly proved, that this property was transferred to his father, Josiah Price ; and one witness, the brother of the debtor, swears that the father was *370to pay this debt. It is difficult to resist the conclusion, that such was actually the case, as we find the father afterwards offering to pay the debtj in the land which McKenzie subse* quently received. If the transfer was not made upon this consideration, it is evident that the sale was fraudulent and void, and that the property of Price, which was amply sufficient to discharge this debt, could have been subjected to its payment. The law requires, as we have already seen, that in such case the trustees should take every necessary step, by action or otherwise, to realize the debt; and if the fund be lost from their neglect of this duty, they will be held personally responsible to the cestui? que trust for the loss, although they may have acted without any improper motive. — Caffrey v. Darby, supra. The answer of McKenzie alleges, that Royall, who was absent at the time the land was taken in discharge of the debt, on his return, was advised of the arrangement, and was perfectly satisfied with it; and had this allegation been sustained by the evidence, there would be no question that the complainant, as the representative of Royall, could, not charge McKenzie with the debt, 1 But these facts are not established, and the answer is not proof; such circumstances being matter in avoidance, which requires evidence aliunde to sustain it. — Randall v. Phillips, 3 Mason 378; Cannon v. Norton, 14 Verm. 85; Clarke v. White, 12 Pet. 178. It is also shown, that McKenzie not only settled this claim by taking land, but that he took the title to himself individually. It is true that this also is attempted to be explained by the answer, which states that the title was thus taken in order to convey to purchasers the more easily; but there is no evidence on this point, and we do not see how a title could be made more easily by the grantor as an individual, than by the same person in his fiduciary capacity. Whenever a trustee treats the trust property as his own, he is held responsible for the consequences. — Wren v. Kinton, 11 Ves. 377; Massey v. Banner, 4 Madd. 413; McDonnell v. Harding, 7 Sim. 178. This rule is a most salutary one, and the interest of the cestuis que trust demands that it should not be relaxed. It would be unsafe to hold that a trustee could, without the sanction of all the parties interested, settle the trust debts, by receiving land, — take the conveyance to himself individually, *371and, if the property should turn out to be valueless, let the loss fall upon the cestuis’ que trust. The trustee should understand, that if he will deal with the trust' property as if it were his own, a Court of Chancery will so regard it, if the cestui que trust elects to do so.
We do not think, however, that McKenzie should be charged with more than the amount of this debt, as it was proved by Isaac D. Price, at the time of its settlement, §1,239 15, and interest upon the same from a year after the acceptance of the trust. We do not understand the answer of McKenzie to admit the amount of the debts assigned as specified in the deed of trust, so as 1o estop him from showing the real amount of the debt, which was all that in equity he could be required to collect or account for.
As to the claim on Hugh Montgomery for one hundred and ninety-eight dollars : We think that McKenzie should be charged with the whole amount of this debt, with interest from the same period as the other debts, except the notes of McKenzie. The evidence of the witness Chilton is conclusive to show that this debt was collected ; the deed confers no authority upon the trustees to compromise the debts specified in the assignment; and having done so without the consent of the cestuis que trust, the trustees must be charged with it. The evidence shows, that three hundred dollars on this claim was collected ; but it is not very clear as to the time when the collection was made. There is no evidence that McKenzie acted otherwise than in good faith ; and as the - debtor had left the State in which the debt was contracted, .we do not think he should be charged'with more than the amount of the debt, and interest from the time we have stated; and he would be entitled to a credit of five per cent, commissions on the amount, which it would have cost him to make the collection.
As to the Billings debt: The evidence shows that he was a good blacksmith, and although several witnesses swear as to his solvency, a greater number depose as to his insolvency. His own testimony has been taken, which is entitled to full credit, as the defendant’s witnesses speak of him as an honest man ; and he proves that he was in the employment of McKenzie, the year that the latter left South Carolina, — 'that *372they had a settlement, and that McKenzie fell in his debt about twenty dollars, which he paid liim in cash ; that the account of the settlement was made out by McKenzie, and has been lost or destroyed ; that he cannot say positively whether the debt assigned was included in the settlement or not. Taking- into consideration the facts thus proved, — bearing in mind, also, that McKenzie is proved to have been a good collector, and that it was his duty to collect this demand, — it would be against every reasonable presumption to suppose that upon this settlement, the items of which were made out by McKenzie himself, this debt was not included, and that if it had not been, McKenzie would not have retained the amount which he paid to the debtor on that settlement, as a payment pro tanto.
So, also, in relation to the claim on Wilkes Oaxtou for the lease of the plantation. We understand the answer of McKenzie to admit the lease; but he insists that the amount of the same was not realized by him, for the reason that the lands belonged to the wife of Royall; that she was dead when the lease was made ; that her children by a former marriage were the owners on her death ; that they took possession of the land, and the lessee, (Jaxton, refused to pay the rent. The allegations of the answer are not very precise as to the tenancy of the wife, but we can give them no other construction, than that the wife was the absolute owner, or tenant in fee ; and as the witness Crockett proves that Roy-all had issue by this wife, that would make him tenant by courtesy, and give him a life estate. But independently of this view, the facts set up by McKenzie could not avail him, if they would have amounted in law to a full defence against the payment of the rent by the lessee, for the reason that the solvency of Caxton is fully proved, and the lease being admitted, the other facts to which wo have referred are new matters, and it devolves upon the defendant to' prove them by other testimony than the answer. The chancellor erred, therefore, in sustaining the exception to this claim.
As to the gin : The answer of McKenzie denies that he ever received it; hut the schedule attached to his answer shows that it was among the articles assigned, and it is evident that McKenzie knew where it was, áS we find him sub* *373sequently asserting title to it, and offering to sell it to the witness Coulgan for seventy-five dollars. The witness Thompson proves, that it was left with his father to be repaired ; that it was worth fifty dollars, and that it was taken away by Darling Bilk, whose solvency was fully established by the testimony. If Bilk took the gin without the authority of McKenzie, it was the duty of the latter to have held him or Thompson responsible, and failing to do so, he is responsible himself. There was no error to which the defendants could object in the charge made by the master for this item.
The claim of Shelton wo regard as a proper charge on the trust fund. This debt was included as one to be paid out of the proceeds of the assignment; and the slight discrepancy in the amount of the debt as furnished by Royall, and as stated by the creditor, makes no difference. The only question is, whether this was a trust debt, and upon that we can have no doubt. The debt is due by McKenzie, and he is responsible for it to the creditor.
In sustaining the 8th exception of the defendants to the report of the master, we think the chancellor erred. The order of reference directed an account to be taken of the expenses of executing the trust, and also that the master should ascertain what would be a reasonable compensation to the trustees, 'should the chancellor deem compensation proper.— The report is, that five .per cent, upon the amount reported by the master as available from the assets, except the notes on McKenzie, would be a fair compensation ; and this portion of the report is excepted to, on the ground that it was not authorized by the decree of reference. We are unable to perceive any force in this objection. The available assets were ascertained, and the compensation reported was a certain commission upon the amount of a specific portion of these assets. We see nothing to have authorized the allowance of the exception.
The only remaining question arising out of the assignment of errors on the part of the complainant, is as to the action of the chancellor in overruling the exceptions taken to the testimony of the witness Howard. The rule is, that a defendant trustee may be a witness for his co-trustee, unless he has some personal interest in the event of the suit: but *374where there is some charge which he is interested in rebutting, or any liability, however trivial, which depends on the nature of the decree in the suit, his evidence will not be received. — Frank v. Mainwaring, 2 Beav. 126. Here the witness was the co-trustee ; the bill seeks an account of him as such, and the only answer he gives is, in substance, that he accepted the trust upon an understanding with Boyall that he was not to discharge any of its duties. This allegation is not sustained by the proof; and the rule is, that if one trustee, after accepting the trust, voluntarily permits his co-trustee to take the management of the trust, and the possession and control of the trust property, both are answerable. — Morell v. Morell, 5 John. Ch. 283. This is precisely the case here, and he for that reason was incompetent to prove the insolvency of the debtors in the deed; for no decree could be rendered against him for debts in that condition.
As to the cross errors assigned by McKenzie: The exception to the answer of McKenzie to the bill filed in Talladega, was properly overruled, as his admissions contained therein, in relation to any items or portions of the assignment which is the foundation of the present suit, were evidence against him. It makes no difference whether the parties are the same or not: it is received as a confession. — 3 C. & H. notes to Phil. Ev. 926, and cases there cited.
The exception taken to the evidence of the witness Humphreys was not sustainable. This witness, it is true, states that “ he regards certain debtors,” named in the assignment, “as insolvent”; but it is evident, from the other portions of his testimony, that his conclusion is based upon his knowledge of their circumstances. Not so, however, in relation to the Witness Buskins, to whose evidence the same objection was made. His testimony, in relation to this fact, is mere opinion, and the exception taken to his evidence should have been sustained.
The second exception taken by the defendants to the report of the master, was also properly overruled, by reason of its generality. That portion of the report of the master to which this exception was directed, involved an examination into the availability of upward? of a hundred and sixty different and specific claims, and the examination of a most vo*375luminous mass of evidence in relation to the solvency of the different debtors. This part of the report specified each claim which was found to be available ; and instead of directing the exception to those debts as to which the decision of the master was supposed to be incorrect, it is levelled at the whole in mass,- — thus throwing upon the chancellor the entire duty which he rightly devolved upon the master. If the order of reference had simply directed the ascertainment of the available debts, and upon the report coming in, an exception had been made in general terms to the report, specifying no particular debt, alleging no specific ground, it would be objectionable. It is the office of the exception, where the report embraces separate and distinct items or matters, to point to the particular one objected to ; and as this was not done, the action of the chancellor in overruling it, was free from error.
The only remaining question, i& the one presented by the cross assignment of errors involving the correctness of that portion of the report of the master which was in relation to the notes due Weed & Benedict, and E. C. Robbins, which were to be paid out of the proceeds of the assignment. The trust deed was made in the fall of 1832 ; and in December, 1835, more than three years afterwards, and when McKenzie must be presumed to know the amount that would be realized, he buys these notes at about fifty cents on the dollar, and in payment gives his own individual note, due one year after date, for the amount he agreed to pay them ; and it is under these circumstances that he claims a credit for the whole amount of the debts he thus purchased. Equity scrutinizes with a jealous eye every species of dealing by a trustee made in his individual character, having any connection with the trusts which he has undertaken to execute, and it does not allow him to deal with them for his own personal profit.— This is a most salutary rule, and the slightest relaxation of it would tend to bring the strongest passion of our nature— self-interest — in conflict with the faithful discharge of confidential duties. The report of the master, crediting the trustee with only the actual amount he had paid, was correct. In re Oakley, 2 Eden, 478.
The decree of the chancellor must be reversed, and the *376cause remanded, to be proceeded with in conformity with the views we have expressed, the defendants in error paying the costs of this court.
Chilton, C. J., did not sit in the case, having been of counsel.